                                                                UNITED STATES DISTRICT COURT
                              2

                              3                                      CLARK COUNTY, NEVADA.

                              4       UNITED ST ATES OF AMERICA,
                              5                    Plaintiff,
                              f5
                                                                                   2_:]_8-cr-00116-JAD-CWH
                               7
                                      ERIC MORENO-OCHOA.
                              8
                                                   Defendant

                             JO

                             Ii             IT IS THEREFORE ORDERED that the                           Reply to Government's

                             12       Response to Defendant's Motion to Dismiss (ECF No. 43) that was due on Friday, August
                             13          2019, be continued August     2019.

                                            Dated: August 2' 2019,


                             16

                             17
                                                           UNITED STATES MAGISTRATE
                             18

                             19

                            20

                            2]

                            22




                            26

                            26




/-\"mHl.�'r"i  f'd,       LE:°<Vrrr
     ATTOHNEY AT l,.'\W
   113 ·-1 Sutnl1 sevcn!\1 Stn'-C.!                                            3
  Lis Vegas, '.':t:v;i(l,1 31/lfl i
      Tei.: (?u:1,1 2:1s2-:rnuu
      i-'c1;.,: !7fL<,; 382-:,ng
